ICJ_005_Fisheries_GBR_NOR_1949-11-09_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE ANGLO-NORVÉGIENNE
DES PÊCHERIES

ORDONNANCE DU 9 NOVEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF NOVEMBER 9th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A, W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire anglo-norvégienne des pêcheries,
Ordonnance du g novembre 1949:
C. I. J. Recueil 1949, p. 233.”

This Order should be cited as follows :

Anglo-N orwegian fisheries case, Order of November gth, 1949:
I.C. J. Reports 1949, p. 233.”

 

No de vente: 25
Sales number

 

 

 
233

COUR INTERNATIONALE DE JUSTICE

1949
e g novembre
Rôle général

n° 5 ANNEE 1949

Ordonnance rendue le g novembre 1949.

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

Le Président en exercice de la Cour internationale de Justice,

Vu les articles 35, 36, 40 et 48 du Statut de la Cour,

Vu les articles 32, 35, 38 et 41 du Règlement de la Cour,

Rend l'ordonnance suivante :

Considérant que, par une lettre datée du 28 septembre 1949
et enregistrée au Greffe de la Cour le même jour, l’ambassadeur
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord à
La Haye a déposé au Greffe de la Cour une requête, datée du
24 septembre 1949, par laquelle la Cour est invitée :

a) à dire quels sont les principes de droit international à appli-
quer afin de définir les lignes de base par rapport auxquelles le
Gouvernement norvégien est fondé à délimiter une zone de pêche,
s'étendant vers la mer à une distance de 4 milles marins de ces
lignes et réservée exclusivement à ses propres ressortissants ; à
définir lesdites lignes de base dans la mesure où cela sera jugé
nécessaire, à la lumière des arguments exposés par les parties,
et ce afin d'éviter de nouveaux désaccords juridiques entre les
deux Etats ;

b) à allouer au Gouvernement du Royaume-Uni des dommages
et intérêts pour toutes interventions dont les bateaux de pêche

4
234 ORDONN. DU 9 XI 49 (AFF. DES PÊCHERIES)

britanniques auraient fait l’objet de la part des autorités norvé-
giennes, en dehors de la zone que, conformément à la décision
p rise par la Cour selon le paragraphe a) ci-dessus, le Gouvernement
norvégien est fondé à réserver à ses ressortissants ;

Considérant que la requête, qui porte la signature de sir Eric
Beckett, jurisconsulte du ministère des Affaires étrangères, agent
du Gouvernement du Royaume-Uni, invoque la déclaration dépo-
sée tant par le Royaume-Uni que par la Norvège, en vertu de
l’article 36, paragraphe 2, du Statut; l’article 40, paragraphe
premier, du Statut, et l’article 32 du Règlement de la Cour;

Considérant, par conséquent, que la requête énonce la dispo-
sition par laquelle le requérant prétend établir la compétence
de la Cour ;

Considérant, en outre, que la requête contient l'indication de
l'objet de la demande et un exposé succinct des faits et motifs
par lesquels la demande est prétendue justifiée ;

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement ;

Considérant qu’à la date du 28 septembre 1949 le Gouvernement
du Royaume de Norvège a été avisé télégraphiquement du dépôt
de ladite requête, dont copie certifiée conforme lui a été expédiée
le 29 septembre 1949, et dont il a accusé la réception le 24 octobre
par une lettre signée du ministre des Affaires étrangères ;

Considérant que, dans la lettre précitée, le Gouvernement du
Royaume de Norvège informe la Cour qu'il a désigné comme
agent M. Sven Arntzen, avocat à la Cour suprême de Norvège :

Le Président en exercice de la Cour, celle-ci ne siégeant pas,
après s'être renseigné auprès des parties sur les questions de
procédure, fixe comme suit les délais pour la présentation, par
les parties, des pièces de la procédure écrite :

Pour le Mémoire du Gouvernement du Royaume-Uni: le
31 janvier 1950.

Pour le Contre-Mémoire du Gouvernement du Royaume de
Norvège : le 3I mai 1950.

Pour la Réplique du Gouvernement du Royaume-Uni: le
31 août 1950.

Pour la Duplique du Gouvernement du Royaume de Norvège :
le 31 octobre 1950.

5
235 ORDONN. DU 9 XI 49 (AFF. DES PÊCHERIES)

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le neuf novembre mil neuf cent
quarante-neuf, en trois exemplaires, dont l’un restera déposé
aux archives de la-Cour, et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume-Uni et au Gouvernement
du Royaume de Norvège.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
